Exhibit 10.1

 

January 4, 2018

 

Wayne DeVeydt

 

Dear Mr. DeVeydt:

 

This letter (the “Agreement”) confirms the terms and conditions of your
employment with Surgery Partners, Inc. (“Parent”) and Surgery Partners, LLC
(“Partners” and, together with Parent, the “Company”).

 

1.             Position and Duties.  Effective as of January 4, 2018 (the “Start
Date”), you will be employed by the Company, on a full-time basis, as its Chief
Executive Officer, with such duties as are required by that position and as may
be assigned to you from time to time by Parent’s Board of Directors (the
“Board”).  In addition to serving as Chief Executive Officer, you will be
appointed to serve as member of the Board, effective as of the Start Date. 
Thereafter, for so long as you remain employed by the Company as its Chief
Executive Officer, at each applicable annual meeting of Parent’s stockholders,
the Board or a committee thereof shall nominate you to serve as a member of the
Board and you shall serve if so elected or re-elected without further
compensation, subject to receiving the required approval of Parent’s
stockholders and compliance with Parent’s policies applicable to Board members
generally.  In the event you cease to be employed as the Chief Executive Officer
for any reason, you shall resign from the Board effective immediately upon such
cessation. In addition, you may be asked to serve as a manager, director or
officer of one or more Affiliates without further compensation.  For purposes of
this Agreement, “Affiliates” means all persons and entities directly or
indirectly controlling, controlled by or under common control with the Company,
where control may be by management authority, equity interest or otherwise.

 

While employed by the Company, you will be expected to devote your full business
time and your best professional efforts to the advancement of the business
interests of the Company and its Affiliates; provided, however, that you may
continue to participate in charitable and philanthropic activities, manage your
personal investments, and, with the consent of the Board, serve on the board of
directors or managers of for and not-for-profit companies or organizations, as
long as such activities, in the aggregate, do not interfere or conflict with the
performance of your duties and responsibilities to the Company or result in a
breach of your obligations under this Agreement, including but not limited to
the terms and conditions set forth in Section 3 herein. You will discharge the
duties and responsibilities of a chief executive officer and such other duties
and responsibilities as are specified by the Board reasonably consistent with
that position.  You agree that, while employed by the Company, you will comply
with all Company policies, practices and procedures and all codes of ethics or
business conduct applicable to your position, as in effect from time to time.

 

--------------------------------------------------------------------------------


 

2.             Compensation and Benefits.  During your employment, as
compensation for all services performed by you for the Company and its
Affiliates and subject to your full performance of your obligations hereunder,
the Company will provide you the following pay and benefits:

 

(a)           Base Salary.   The Company will pay you a base salary at the rate
of one million two hundred fifty thousand dollars ($1,250,000) per year, payable
in accordance with the regular payroll practices of the Company and subject to
adjustment from time to time by the Board or its designee in its discretion (as
adjusted from time to time, the “Base Salary”).

 

(b)           Annual Incentive Compensation.  For each fiscal year completed
during your employment under this Agreement, you will be eligible to earn an
annual bonus (the “Annual Bonus”).  Your target Annual Bonus will be seventy
percent (70%) of the Base Salary, with the actual amount of any such bonus being
determined by the Board or its designee in its discretion, based on the
achievement of performance goals previously established by the Board or its
designee in its discretion.  Your Annual Bonus shall be payable in no event
later than March 15 of the year following the fiscal year with respect to which
such bonus was earned, subject to your remaining employed by the Company on the
date that such bonus is paid, except as otherwise provided herein.

 

(c)           Equity Awards.

 

(i)            Initial Equity Grants.  Subject to approval by the Board or its
designee, you will be granted on or as soon as reasonably practicable following
the Start Date:

 

(1)           A restricted stock award, with the number of shares subject to the
award determined by dividing $1,250,000 by the closing price of a share of
Parent common stock on the date of grant, which restricted stock award will vest
as of one-third of the award on each of the first, second and third
anniversaries of the date of grant, generally contingent upon your continued
employment through each such vesting date (except as expressly provided in the
award agreement evidencing the grant of such restricted stock award);

 

(2)           A leveraged performance unit (“LPU”) award, with a target number
of units equal to 59,206 shares of Parent common stock, which LPU award will be
eligible to be earned based on the compound annual growth rate (“CAGR”) of
Parent’s total stockholder return, considered both alone and relative to that of
the companies that make up the S&P Composite 1500 Health Care Companies over a
three-year performance period, and will thereafter vest as to one-third of the
earned LPU award on each of the performance period end date, and the first and
second anniversaries of the performance period end date, in each case, generally
contingent upon your continued employment through each such vesting date (except
as expressly provided in the award agreement evidencing the grant of such LPU
award); and

 

2

--------------------------------------------------------------------------------


 

(3)           A non-statutory stock option to purchase 700,000 shares of Parent
common stock (the “Option”), of which (A) fifty percent (50%) shall vest in five
equal annual installments on the first, second, third, fourth and fifth
anniversaries of the date of grant, generally contingent upon continued
employment through each such vesting date (the “Time Condition”),
(B) twenty-five percent (25%) shall vest upon (I) satisfaction of the Time
Condition, and (II) achievement by Parent of an average Parent stock price of
$25 per share over a period of sixty (60) consecutive trading days (based on the
average closing price of a share of Parent common stock over such period) and
(C) twenty-five percent (25%) shall vest upon (I) satisfaction of the Time
Condition, and (II) achievement by Parent of an average Parent stock price of
$35 per share over a period of sixty (60) consecutive trading days (based on the
average closing price of a share of Parent common stock over such period).

 

(ii)           Future Equity Awards.  Following the Start Date, you will be
eligible for annual equity grants under Parent’s equity incentive plan at such
times and in such forms as determined by the Board or its designee in its
discretion.

 

(iii)          The incentive equity described herein shall be subject in all
respects to Parent’s equity incentive plan and the award agreements under which
such equity has been granted.

 

(d)           Participation in Employee Benefit Plans, Vacation and Other
Company Policies.  You will be entitled to participate in all employee benefit
plans from time to time in effect for senior executives generally, except to the
extent such plans are duplicative of benefits otherwise provided to you under
this Agreement.  Your participation will be subject to the terms of the
applicable plan documents and generally applicable Company policies, as the same
may be in effect from time to time, and any other restrictions or limitations
imposed by law.  You will also be entitled to vacation and other paid time off,
in addition to holidays observed by the Company, in accordance with the
Company’s policies as in effect from time to time.  Vacation may be taken at
such times and intervals as you shall determine, subject to the business needs
of the Company.  In addition, until you secure a residence within a reasonable
commuting distance to the Company’s headquarters, you will be entitled to
reimbursement of reasonable, customary and actual temporary living expenses in
accordance with the Company’s policies as in effect from time to time and
subject to such reasonable substantiation and documentation as may be requested
by the Company.

 

(e)           Business Expenses.  The Company will pay or reimburse you for all
reasonable business expenses incurred or paid by you in the performance of your
duties and responsibilities for the Company, subject to any restrictions on such
expenses set by the Company and to such reasonable substantiation and
documentation as may be specified from time to time.  Your right to payment or
reimbursement for business expenses hereunder shall be subject to the following
additional rules: (i) the amount of expenses eligible for payment or
reimbursement during any calendar year shall not affect the expenses eligible
for payment or reimbursement in any other calendar year, (ii) payment or
reimbursement shall be made not later than December 31 of the calendar year
following the calendar year in which the expense or payment was incurred, and
(iii) the right to payment or reimbursement is not subject to liquidation or
exchange for any other benefit.

 

3

--------------------------------------------------------------------------------


 

3.             Confidential Information and Restricted Activities.

 

(a)           Confidential Information.  During the course of your employment
with the Company, you will learn of Confidential Information, as defined below,
and you may develop Confidential Information on behalf of the Company and its
Affiliates.  You agree that you will not use or disclose to any Person (except
as required by applicable law or for the proper performance of your regular
duties and responsibilities for the Company) any Confidential Information
obtained by you incident to your employment or any other association with the
Company or any of its Affiliates.  You agree that this restriction shall
continue to apply after your employment terminates, regardless of the reason for
such termination.  For purposes of this Agreement, “Confidential Information”
means any and all information of the Company and its Affiliates that is not
generally available to the public. Confidential Information also includes any
information received by the Company or any of its Affiliates from any Person
with any understanding, express or implied, that it will not be disclosed. 
Confidential Information does not include information that enters the public
domain, other than through your breach of your obligations under this
Agreement.  For purposes of this Agreement, “Person” means an individual, a
corporation, a limited liability company, an association, a partnership, an
estate, a trust or any other entity or organization, other than the Company or
any of its Affiliates.  Nothing in this Agreement limits, restricts or in any
other way affects your communicating with any governmental agency or entity, or
communicating with any official or staff person of a governmental agency or
entity, concerning matters relevant to the governmental agency or entity.  You
cannot be held criminally or civilly liable under any federal or state trade
secret law for disclosing a trade secret (i) in confidence to a federal, state,
or local government official, either directly or indirectly, or to an attorney,
solely for the purpose of reporting or investigating a suspected violation of
law, or (ii) in a complaint or other document filed under seal in a lawsuit or
other proceeding.   Notwithstanding this immunity from liability, you may be
held liable if you unlawfully access trade secrets by unauthorized means.



(b)           Protection of Documents.  All documents, records and files, in any
media of whatever kind and description, relating to the business, present or
otherwise, of the Company or any of its Affiliates, and any copies, in whole or
in part, thereof (the “Documents”), whether or not prepared by you, shall be the
sole and exclusive property of the Company. You agree to safeguard all Documents
and to surrender to the Company, at the time your employment terminates or at
such earlier time or times as the Board or its designee may specify, all
Documents then in your possession or control.  You also agree to disclose to the
Company, at the time your employment terminates or at such earlier time or times
as the Board or its designee may specify, all passwords necessary or desirable
to obtain access to, or that would assist in obtaining access to, any
information which you have password-protected on any computer equipment, network
or system of the Company or any of its Affiliates.

 

4

--------------------------------------------------------------------------------


 

(c)           Assignment of Rights to Intellectual Property.  You shall promptly
and fully disclose all Intellectual Property to the Company.  You hereby assign
and agree to assign to the Company (or as otherwise directed by the Company)
your full right, title and interest in and to all Intellectual Property.  You
agree to execute any and all applications for domestic and foreign patents,
copyrights or other proprietary rights and to do such other acts (including
without limitation the execution and delivery of further instruments of
assignment or confirmation and the provision of good faith testimony by
declaration, affidavit or in-person) requested by the Company to assign the
Intellectual Property to the Company (or as otherwise directed by the Company)
and to permit the Company to secure, prosecute and enforce any patents,
copyrights or other proprietary rights to the Intellectual Property.  You will
not charge the Company for time spent in complying with these obligations.  All
copyrightable works that you create during your employment shall be considered
“work made for hire” and shall, upon creation, be owned exclusively by the
Company.  For purposes of this Agreement, “Intellectual Property” means
inventions, discoveries, developments, methods, processes, compositions, works,
concepts and ideas (whether or not patentable or copyrightable or constituting
trade secrets) conceived, made, created, developed or reduced to practice by you
(whether alone or with others, whether or not during normal business hours or on
or off Company premises) during your employment and during the period of
eighteen (18) months immediately following termination of your employment that
relate either to the business of the Company or any of its Affiliates or to any
prospective activity of the Company or any of its Affiliates or that result from
any work performed by you for the Company or any of its Affiliates or that make
use of Confidential Information or any of the equipment or facilities of the
Company or any of its Affiliates.

 

(d)           Restricted Activities.  You agree that the following restrictions
on your activities during and after your employment are necessary to protect the
good will, Confidential Information, trade secrets and other legitimate
interests of the Company and its Affiliates:

 

(i)            While you are employed by the Company and during the eighteen
(18)-month period immediately following termination of your employment,
regardless of the reason therefor (in the aggregate, the “Restricted Period”),
you shall not, directly or indirectly, whether as owner, partner, investor,
consultant, agent, employee, co-venturer or otherwise, compete with the Company
or any of its Affiliates in any geographic area in which the Company does
business or is actively planning to do business during your employment or, with
respect to the portion of the Restricted Period that follows the termination of
your employment, at the time your employment terminates (the “Restricted Area”)
or undertake any planning for any business competitive with the Company or any
of its Affiliates in the Restricted Area.  Specifically, but without limiting
the foregoing, you agree not to work or provide services, in any capacity,
anywhere in the Restricted Area, whether as an employee, independent contractor
or otherwise, whether with or without compensation, to any Person that is
engaged in any business that is competitive with all or any portion of the
business of the Company or its Affiliates, as conducted or in planning during
your employment with the Company, or, with respect to the portion of the
Restricted Period that follows the termination of your employment, at the time
your employment terminates. 

 

5

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, the provision of services in any capacity,
whether as an employee, independent contractor or otherwise, to an entity that
satisfies both subsections (x) and (y) shall not constitute a violation of this
Section 3(d)(i): (x) an entity where no more than a de minimis amount of revenue
is derived from a business that is competitive with the business of  the Company
or any of its Affiliates; and (y) an entity that derives no more than $100
million in revenue from one or more divisions, departments or segments, in the
aggregate, that are engaged in any business competitive with the business of the
Company or any of its Affiliates; provided, in any case, you are not responsible
for (and do not engage or participate in) the day-to-day management, oversight
or supervision of such business and provided you do not have direct supervision
over the individual or individuals who are so responsible for such day-to-day
management, oversight or supervision.

 

(ii)           During the Restricted Period, you will not directly or indirectly
(A) solicit or encourage any customer, vendor, supplier or other business
partner of the Company or any of its Affiliates to terminate or diminish its
relationship with them; or (B) seek to persuade any such customer, vendor,
supplier or other business partner or prospective customer, vendor, supplier or
other business partner of the Company or any of its Affiliates to conduct with
anyone else any business or activity which such customer, vendor, supplier or
other business partner or such prospective customer, vendor, supplier or other
business partner conducts or could conduct with the Company or any of its
Affiliates; provided, however, that these restrictions shall apply (y) only with
respect to those Persons who are or have been a business partner of the Company
or any of its Affiliates at any time within the immediately preceding two
(2)-year period or whose business has been solicited on behalf of the Company or
any of the Affiliates by any of their officers, employees or agents within such
two (2)-year period, other than by form letter, blanket mailing or published
advertisement, and (z) only if you have performed work for such Person during
your employment with the Company or one of its Affiliates or been introduced to,
or otherwise had contact with, such Person as a result of your employment  or
other associations with the Company or one of its Affiliates or have had access
to Confidential Information which would assist in your solicitation of such
Person.

 

(iii)          During the Restricted Period, you will not, and will not assist
any other Person to, (A) hire or engage, or solicit for hiring or engagement,
any employee of the Company or any of its Affiliates or seek to persuade any
employee of the Company or any of its Affiliates to discontinue employment or
(B) solicit or encourage any independent contractor providing services to the
Company or any of its Affiliates to terminate or diminish his, her or its
relationship with them.  For the purposes of this Agreement, an “employee” or an
“independent contractor” of the Company or any of its Affiliates is any person
who was such at any time within the preceding two (2) years.

 

6

--------------------------------------------------------------------------------


 

(e)                                  In signing this Agreement, you give the
Company assurance that you have carefully read and considered all the terms and
conditions of this Agreement, including the restraints imposed on you under this
Section 3.  You agree without reservation that these restraints are necessary
for the reasonable and proper protection of the Company and its Affiliates, and
that each and every one of the restraints is reasonable in respect to subject
matter, length of time and geographic area.  You further agree that, were you to
breach any of the covenants contained in this Section 3, the damage to the
Company and its Affiliates would be irreparable.  You therefore agree that the
Company, in addition and not in the alternative to any other remedies available
to it, shall be entitled to preliminary and permanent injunctive relief against
any breach or threatened breach by you of any of those covenants, without having
to post bond, together with an award of its reasonable attorney’s fees incurred
in enforcing its rights hereunder.  So that the Company may enjoy the full
benefit of the covenants contained in this Section 3, you further agree that the
Restricted Period shall be tolled, and shall not run, during the period of any
breach by you of any of the covenants contained in this Section 3.  You and the
Company further agree that, in the event that any provision of this Section 3 is
determined by any court of competent jurisdiction to be unenforceable by reason
of its being extended over too great a time, too large a geographic area or too
great a range of activities, that provision shall be deemed to be modified to
permit its enforcement to the maximum extent permitted by law.  It is also
agreed that each of the Company’s Affiliates shall have the right to enforce all
of your obligations to that Affiliate under this Agreement, including without
limitation pursuant to this Section 3.  Finally, no claimed breach of this
Agreement or other violation of law attributed to the Company, or change in the
nature or scope of your employment or other relationship with the Company or any
of its Affiliates, shall operate to excuse you from the performance of your
obligations under this Section 3.

 

4.                                      Termination of Employment.   Your
employment under this Agreement will continue until terminated pursuant to this
Section 4.

 

(a)                                 By the Company For Cause.  The Company may
terminate your employment for Cause upon notice to you setting forth in
reasonable detail the nature of the cause.  The following, as determined by the
Board in its reasonable judgment, shall constitute “Cause” for termination:
(i) failure to substantially perform the duties and responsibilities of your
position, adhere to the lawful direction of the Board or adhere to the lawful
policies and practices of the Company or any of its Affiliates, or substantial
negligence in the performance of your duties and responsibilities, (ii) a
material breach of a provision of the Agreement or any other written agreement
(including any equity grant agreement), (iii) the commission of a felony or of
any crime involving moral turpitude, or (iv) other conduct which is or could
reasonably be expected to be materially injurious to the Company or an Affiliate
of the Company.  Conduct described in clause (i) or (ii) above that is
susceptible of being cured will constitute Cause only if written notice is
provided to you of such failure or breach within ninety (90) days of such
failure or breach and you fail to cure the failure or breach within ten
(10) days after delivery of such notice; provided, that only one notice and
opportunity to cure will be provided with respect to any multiple, repeated,
related or substantially similar events or circumstances. 

 

7

--------------------------------------------------------------------------------


 

If, subsequent to your termination of employment hereunder other than an
involuntary termination for Cause, it is determined in good faith by the Board
that your employment could have been terminated for Cause, your employment shall
be deemed to have been terminated for Cause retroactively.

 

(b)                                 By the Company Without Cause. The Company
may terminate your employment at any time other than for Cause upon notice to
you.

 

(c)                                  Resignation by You Without Good Reason. 
You may terminate your employment at any time upon sixty (60) days’ notice to
the Company.  The Board may elect to waive such notice period or any portion
thereof; but in that event, the Company shall pay you your Base Salary for that
portion of the notice period so waived.

 

(d)                                 Resignation by You With Good Reason.  You
may terminate your employment as provided below for Good Reason.  “Good Reason”
means the occurrence of any of the following events, without your consent, (i) a
material diminution in your position, duties or responsibilities, or (ii) a
material diminution in your base salary (unless applied across the board to all
members of management).  For a termination to qualify as a “Good Reason”
termination (A) you must have provided the Company written notice within thirty
(30) days following the occurrence of an event that allegedly constitutes Good
Reason specifying in reasonable detail the nature thereof, (B) the Company must
have failed to cure within thirty (30) days after receiving the notice, and
(C) you must have resigned within thirty (30) days following the failure to
cure.

 

(e)                                  Death and Disability.  Your employment
hereunder shall automatically terminate in the event of your death during
employment.  In the event you become disabled during employment and, as a
result, are unable to continue to perform substantially all of your duties and
responsibilities under this Agreement, either with or without reasonable
accommodation, the Company will continue to pay you your Base Salary and to
provide you benefits in accordance with Section 2(c) above, to the extent
permitted by plan terms, for up to twelve (12) weeks of disability during any
period of three hundred sixty-five (365) consecutive calendar days.  If you are
unable to return to work after twelve (12) weeks of disability, the Company may
terminate your employment, upon notice to you.  If any question shall arise as
to whether you are disabled to the extent that you are unable to perform
substantially all of your duties and responsibilities for the Company and its
Affiliates, you shall, at the Company’s request, submit to a medical examination
by a physician selected by the Company to whom you or your guardian, if any, has
no reasonable objection to determine whether you are so disabled, and such
determination shall for purposes of this Agreement be conclusive of the issue. 
If such a question arises and you fail to submit to the requested medical
examination, the Company’s determination of the issue shall be binding on you.

 

8

--------------------------------------------------------------------------------


 

5.                                      Other Matters Related to Termination.

 

(a)                                 Final Compensation.  In the event of
termination of your employment with the Company, howsoever occurring, the
Company shall pay you (i) the Base Salary for the final payroll period of your
employment, through the date your employment terminates; (ii) compensation at
the rate of the Base Salary for any vacation time earned but not used as of the
date your employment terminates; (iii) except if your employment is terminated
by the Company pursuant to Section 4(a), any unpaid Annual Bonus for the year
preceding the year in which termination occurs, payable when such bonuses are
paid to active employees; and (iv) reimbursement, in accordance with
Section 2(e) hereof, for business expenses incurred by you but not yet paid to
you as of the date your employment terminates; provided you submit all expenses
and supporting documentation required within sixty (60) days of the date your
employment terminates, and provided further that such expenses are reimbursable
under Company policies as then in effect (all of the foregoing, “Final
Compensation”).  Except as otherwise provided in Section 5(a)(iii) and
Section 5(a)(iv), Final Compensation will be paid to you within thirty (30) days
following the date of termination (or such shorter period required by law).

 

(b)                                 Severance Payments.  In the event your
employment is terminated by the Company pursuant to Sections 4(b) or 4(d) above,
the Company will pay you, in addition to Final Compensation, (i) severance pay
equal to twelve (12) months of your final Base Salary, payable in the form of
salary continuation in substantially equal installments during the twelve
(12)-month period following the date of your termination of employment, (ii) a
pro-rated portion (calculated based on the number of days in such year during
which you were employed by the Company and its Affiliates) of the Annual Bonus
for the year of termination, to the extent that such bonus would have been
earned by you based on actual full-year performance had you remained employed
through the end of such year, and paid when such bonuses are paid to active
employees (the “Pro-Rata Bonus”), and (iii) if you timely elect continued
coverage under COBRA, and for so long as you remain eligible for COBRA coverage
during the eighteen (18) month period following the date of your termination of
employment, the Company will pay you, on a monthly basis, an additional cash
payment that equals the portion of the monthly group health insurance premiums
that it contributes for its active employees (together with (i) and (ii), the
“Severance Payments”).  Notwithstanding the foregoing, in the event the
Company’s payment of the additional cash payment described in subsection
(iii) would subject you or the Company to any tax or penalty under the Patient
Protection and Affordable Care Act (as amended from time to time, the “ACA”) or
Section 105(h) of the Internal Revenue Code of 1986, as amended
(“Section 105(h)”), or applicable regulations or guidance issued under the ACA
or Section 105(h), then you and the Company agree to work together in good
faith, consistent with the requirements for compliance with or exemption from
Section 409A, to restructure such benefit.

 

9

--------------------------------------------------------------------------------


 

(c)                                  Conditions To And Timing Of Severance
Payments.  Any obligation of the Company to provide you the Severance Payments
is conditioned on your signing and returning to the Company a timely and
effective separation agreement containing a general release of claims and other
customary terms in the form provided to you by the Company at the time your
employment is terminated (the “Separation Agreement”).  The Separation Agreement
must become effective, if at all, by the sixtieth (60th) calendar day following
the date your employment is terminated.  Any Severance Payments to which you are
entitled will be provided in the form of salary continuation, payable in
accordance with the normal payroll practices of the Company, except that the
Pro-Rata Bonus will be paid in a lump sum at the time bonuses are paid to active
employees.  The first payment will be made on the Company’s next regular payday
following the expiration of sixty (60) calendar days from the date of
termination; but that first payment shall be retroactive to the day following
the date your employment terminates.

 

(d)                                 Benefits Termination.  Except for any right
you may have under the federal law known as “COBRA” or other applicable law to
continue participation in the Company’s group health and dental plans at your
cost, your participation in all employee benefit plans shall terminate in
accordance with the terms of the applicable benefit plans based on the date of
termination of your employment, without regard to any continuation of base
salary or other payment to you following termination and you shall not be
eligible to earn vacation or other paid time off following the termination of
your employment.

 

(e)                                  Survival.  Provisions of this Agreement
shall survive any termination of employment if so provided in this Agreement or
if necessary or desirable to accomplish the purposes of other surviving
provisions, including without limitation your obligations under Section 3 of
this Agreement.  The obligation of the Company to make payments to you under
Section 5(b), and your right to retain the same, are expressly conditioned upon
your continued full performance of your obligations under Section 3 hereof. 
Upon termination by either you or the Company, all rights, duties and
obligations of you and the Company to each other shall cease, except as
otherwise expressly provided in this Agreement.

 

6.                                      Treatment of Equity Awards on Certain
Changes in Control.

 

(a)                                 Upon a Change in Control in which Bain
Capital disposes of all or a portion of the Bain Interest representing a Parent
Controlling Interest by reason of an acquisition of such interest by a similarly
situated private equity firm (and not, for the avoidance of doubt, by reason of
any other Change in Control, by reason of a Change in Control in which Bain
Capital disposes of such Bain Interest to any other Person, or by reason of a
transaction or series of transactions in which Bain Capital disposes of any or
all of a portion of the Bain Interest by selling such interest into the public
market), any equity award under Parent’s equity incentive plan held by you, to
the extent then outstanding and to the extent any portion of such award has not
satisfied a time-based vesting condition applicable to such award, shall
automatically be deemed to satisfy such time-based vesting condition (it being
understood that any performance-based vesting condition or conditions to which
the award is subject shall not lapse or otherwise be deemed satisfied solely by
the terms of this Section 6(a), and shall remain subject in all respects to the
performance-based vesting condition or conditions set forth in the applicable
award agreement).

 

10

--------------------------------------------------------------------------------


 

(b)                                 For purposes of this Section 6, (i) “Change
in Control” shall have the meaning set forth in the applicable award agreement,
(ii) “Bain Capital” means BCPE Seminole Holdings LP, a Delaware limited
partnership, an affiliate of Bain Capital Private Equity, and all of its
affiliates, (iii) “Bain Interest” means any capital interest in Parent held by
Bain Capital, including, but not limited to, (A) the shares of Parent common
stock acquired by Bain Capital pursuant to that Stock Purchase Agreement, by and
among Parent, H.I.G. Surgery Centers, LLC, H.I.G. Bayside Debt & LBO Fund II
L.P. (for the purposes stated therein) and Bain Capital, dated May 9, 2017,
(B) the 10.00% Series A Convertible Perpetual Participating Preferred Stock
acquired by Bain Capital pursuant to that Securities Purchase Agreement, by and
between Parent and Bain Capital, dated May 9, 2017, and (C) any other interests
in Parent acquired by Bain Capital prior to or after the date hereof,
(iv) “Parent Controlling Interest” means beneficial ownership (or a right to
acquire beneficial ownership) of shares representing more than 50% of the total
voting power of the then-outstanding shares of capital stock of Parent, and
(v) “Person” means an individual, a corporation, a limited liability company, an
association, a partnership, an estate, a trust or any other entity or
organization, other than the Company or any Affiliate.

 

(c)                                  This Section 6 shall amend and supersede
any contrary provision in an award agreement evidencing the grant of incentive
equity to you under Parent’s equity incentive plan.

 

7.                                      Timing of Payments and Section 409A.

 

(a)                                 Notwithstanding anything to the contrary in
this Agreement, if at the time your employment terminates, you are a “specified
employee,” as defined below, any and all amounts payable under this Agreement on
account of such separation from service that would (but for this provision) be
payable within six (6) months following the date of termination, shall instead
be paid on the next business day following the expiration of such six (6) month
period or, if earlier, upon your death; except (i) to the extent of amounts that
do not constitute a deferral of compensation within the meaning of Treasury
regulation Section 1.409A-1(b) (including without limitation by reason of the
safe harbor set forth in Section 1.409A-1(b)(9)(iii), as determined by the
Company in its reasonable good faith discretion); (ii) benefits which qualify as
excepted welfare benefits pursuant to Treasury regulation
Section 1.409A-1(a)(5); or (C) other amounts or benefits that are not subject to
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended (“Section 409A”).

 

11

--------------------------------------------------------------------------------


 

(b)                                 For purposes of this Agreement, all
references to “termination of employment” and correlative phrases shall be
construed to require a “separation from service” (as defined in
Section 1.409A-1(h) of the Treasury regulations after giving effect to the
presumptions contained therein), and the term “specified employee” means an
individual determined by the Company to be a specified employee under Treasury
regulation Section 1.409A-1(i).

 

(c)                                  Each payment made under this Agreement
shall be treated as a separate payment and the right to a series of installment
payments under this Agreement is to be treated as a right to a series of
separate payments.

 

(d)                                 It is the intent of the parties hereto that
the payments and benefits under this Agreement comply with (or be exempt from)
Section 409A and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted in accordance therewith.  In no event, however, shall the
Company have any liability relating to the failure or alleged failure of any
payment or benefit under this Agreement to comply with, or be exempt from, the
requirements of Section 409A.

 

8.                                      Conflicting Agreements. You hereby
represent and warrant that your signing of this Agreement and the performance of
your obligations under it will not breach or be in conflict with any other
agreement to which you are a party or are bound, and that you are not now
subject to any covenants against competition or similar covenants or any court
order that could affect the performance of your obligations under this
Agreement.  You agree that you will not disclose to or use on behalf of the
Company any confidential or proprietary information of a third party without
that party’s consent.

 

9.                                      Withholding.  All payments made by the
Company under this Agreement shall be reduced by any tax or other amounts
required to be withheld by the Company under applicable law.

 

10.                               Recoupment.  The Company may recover amounts
paid to you hereunder or under any other plan or program of, or agreement or
arrangement with, the Company, and any gain in respect of any equity awards
granted to you, in accordance with any applicable Company clawback or recoupment
policy that is generally applicable to the Company’s other senior executives, as
such policy may be amended and in effect from time to time, or as otherwise
required by applicable law or applicable stock exchange listing standards,
including, without limitation, Section 10D of the Securities Exchange Act of
1934, as amended.

 

12

--------------------------------------------------------------------------------


 

11.                               Assignment.  Neither you nor the Company may
make any assignment of this Agreement or any interest in it, by operation of law
or otherwise, without the prior written consent of the other; provided, however,
the Company may assign its rights and obligations under this Agreement without
your consent to one of its Affiliates or to any Person with whom the Company
shall hereafter effect a reorganization, consolidate or merge, or to whom the
Company shall hereafter transfer all or substantially all of the properties or
assets related to the business for which you work.  This Agreement shall inure
to the benefit of and be binding upon you and the Company, and each of your or
its respective successors, executors, administrators, heirs and permitted
assigns.

 

12.                               Severability.  If any portion or provision of
this Agreement shall to any extent be declared illegal or unenforceable by a
court of competent jurisdiction, then the remainder of this Agreement, or the
application of such portion or provision in circumstances other than those as to
which it is so declared illegal or unenforceable, shall not be affected thereby,
and each portion and provision of this Agreement shall be valid and enforceable
to the fullest extent permitted by law.

 

13.                               Miscellaneous.  This Agreement sets forth the
entire agreement between you and the Company, and replaces all prior and
contemporaneous communications, agreements and understandings, written or oral,
with respect to the terms and conditions of your employment.  This Agreement may
not be modified or amended, and no breach shall be deemed to be waived, unless
agreed to in writing by you and an expressly authorized representative of the
Board.  The headings and captions in this Agreement are for convenience only and
in no way define or describe the scope or content of any provision of this
Agreement.  This Agreement may be executed in two or more counterparts, each of
which shall be an original and all of which together shall constitute one and
the same instrument. Provisions of this Agreement shall survive any termination
or expiration hereof or any termination of your employment if so provided in
this Agreement or as necessary or desirable to accomplish the purpose of the
surviving provisions.  This is a Tennessee contract and shall be governed and
construed in accordance with the laws of the State of Tennessee, without regard
to any conflict of laws principles that would result in the application of the
laws of any other jurisdiction.  You agree to submit to the exclusive
jurisdiction of the courts of or in the State of Tennessee in connection with
any dispute arising out of this Agreement.

 

14.                               D&O Insurance.  You shall be entitled to
coverage under the director’s and officer’s indemnification insurance policy
maintained by the Company as in effect from time to time with respect to acts
undertaken by you in connection with your employment by the Company in
accordance with the terms of such insurance policy.

 

15.                               Notices.  Any notices provided for in this
Agreement shall be in writing and shall be effective when delivered in person or
deposited in the United States mail, postage prepaid, and addressed to you at
your last known address on the books of the Company or, in the case of the
Company, to it at its principal place of business, attention of the Chair of the
Board, or to such other address as either party may specify by notice to the
other actually received.

 

[Remainder of page intentionally left blank.]

 

13

--------------------------------------------------------------------------------


 

If the foregoing is acceptable to you, please sign this letter in the space
provided and return it to me no later than January 3, 2018.  At the time you
sign and return it, this letter will take effect as a binding agreement between
you and the Company on the basis set forth above.  The enclosed copy is for your
records.

 

Sincerely yours,

 

Surgery Partners, Inc.

 

 

By:

/s/ Jennifer Baldock

 

 

Name: Jennifer Baldock

 

 

Title:

Senior Vice President,

 

 

 

General Counsel and Secretary

 

 

 

 

 

 

 

Surgery Partners, LLC

 

 

 

 

 

 

 

By:

/s/ Jennifer Baldock

 

 

Name: Jennifer Baldock

 

 

Title:

Vice President, Secretary

 

 

 

Accepted and Agreed:

 

/s/ Wayne DeVeydt

 

Wayne DeVeydt

 

 

 

Date:

1/3/2018

 

 

14

--------------------------------------------------------------------------------